                                                                     Case 2:19-cv-02154-JAD-VCF Document 28
                                                                                                         26 Filed 07/30/21
                                                                                                                  07/28/21 Page 1 of 3




                                                                 1   J. BRUCE ALVERSON, ESQ.
                                                                     Nevada Bar No. 1339
                                                                 2   KARIE N. WILSON, ESQ.
                                                                     Nevada Bar No. 7957
                                                                 3   ALVERSON TAYLOR & SANDERS
                                                                     6605 Grand Montecito Pkwy, Ste. 200
                                                                 4   Las Vegas, NV 89149
                                                                     702-384-7000 Phone
                                                                 5   702-385-7000 Fax
                                                                     Attorneys for Defendants
                                                                 6

                                                                 7                               UNITED STATES DISTRICT COURT
                                                                                                      DISTRICT OF NEVADA
                                                                 8

                                                                 9   GAYLE JONES,                                           CASE NO:       2:19-cv-02154-JAD-VCF

                                                                10                                 Plaintiff,
ALVERSON TAYLOR & SANDERS




                                                                11   v.                                                      Stipulation and Order Dismissing
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                                             Negligent-Entrustment Claim
                                                                12   JAMES BRANDENBURG, individually;
                                    LAS VEGAS, NV 89149




                                                                     MERCER TRANSPORTATION CO., INC., a
                                        (702) 384-7000




                                                                     foreign corporation; DOES I-X; and ROE
                                          LAWYERS




                                                                13                                                                    ECF No. 26
                                                                     CORPORATIONS INC.,
                                                                14
                                                                                             Defendants.
                                                                15   __________________________________________

                                                                16
                                                                           STIPULATION AND (PROPOSED) ORDER FOR DISMISSAL OF PLAINTIFF’S
                                                                17              CLAIMS FOR NEGLIGENT ENTRUSTMENT, WITH PREJUDICE

                                                                18           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff GAYLE

                                                                19   JONES and Defendants JAMES BRANDENBURG and MERCER TRANSPORTATION CO.,

                                                                20   INC., (hereinafter collectively referred to as Defendants), by and through their respective counsel

                                                                21   of record as follows:

                                                                22   ...

                                                                23   ...

                                                                24   ...

                                                                                                                     1                                         KNW 26490
                                                                     Case 2:19-cv-02154-JAD-VCF Document 28
                                                                                                         26 Filed 07/30/21
                                                                                                                  07/28/21 Page 2 of 3




                                                                 1          1) Defendants represent that Defendant JAMES BRANDENBURG was acting within

                                                                 2             the course and scope of his lease-operator agreement with Defendant MERCER

                                                                 3             TRANSPORTATION CO., INC. at all times relevant to the events described in

                                                                 4             Plaintiff’s Complaint filed November 25, 2019 in the Eighth Judicial District Court

                                                                 5             for Clark County, Nevada, Case No. A-19-806022-C (“Plaintiff’s Complaint”), which

                                                                 6             was subsequently removed to this Court by Defendants on December 16, 2019.

                                                                 7          2) Defendants further agree that Defendant MERCER TRANSPORTATION CO., INC.

                                                                 8             is vicariously liable for the alleged acts, omissions and conduct of Defendant JAMES

                                                                 9             BRANDENBURG as it pertains to the events described in Plaintiff’s Complaint.

                                                                10             Such alleged liability, if any, is covered by Chubb Insurance Policy No. MMT
ALVERSON TAYLOR & SANDERS




                                                                11             H25157266.
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12          3) IT IS HEREBY STIPULATED AND AGREED, based on the foregoing
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                               representations, that Plaintiff’s claim against Defendants for negligent entrustment is
                                          LAWYERS




                                                                13

                                                                14             hereby DISMISSED WITH PREJUDICE, the parties to bear their own fees and costs.

                                                                15          4) IT IS HEREBY STIPULATED AND AGREED that this Stipulation and Order does

                                                                16             not resolve Plaintiff’s negligence claim in this matter.

                                                                17   DATED this 28th day of June, 2021                   DATED this 28th day of June, 2021

                                                                18   THE PAUL POWELL LAW FIRM                            ALVERSON TAYLOR & SANDERS

                                                                19
                                                                     /s/ Tom Stwart_________                             ________________________________
                                                                20   PAUL D. POWELL, ESQ.                                J. BRUCE ALVERSON, ESQ.
                                                                     Nevada Bar No. 7488                                 Nevada Bar No. 1339
                                                                21   TOM STEWART, ESQ.                                   KARIE N. WILSON, ESQ.
                                                                     Nevada Bar No. 14280                                Nevada Bar No. 7957
                                                                22   8918 Spanish Ridge Ave., Ste. 100                   6605 Grand Montecito Pkwy, Ste. 200
                                                                     Las Vegas, NV 89148                                 Las Vegas, NV 89149
                                                                23   Attorneys for Plaintiff                             Attorneys for Defendants

                                                                24
                                                                                                                     2                                       KNW 26490
                                                                     Case 2:19-cv-02154-JAD-VCF Document 28
                                                                                                         26 Filed 07/30/21
                                                                                                                  07/28/21 Page 3 of 3




                                                                 1   (PROPOSED) ORDER FOR DISMISSAL OF PLAINTIFF’S CLAIM FOR NEGLIGENT
                                                                                                 ORDER
                                                                                               ENTRUSTMENT
                                                                 2
                                                                                Based
                                                                                IT    on the parties'
                                                                                   IS HEREBY   ORDERED       that [ECF
                                                                                                      stipulation        No. claim
                                                                                                                  Plaintiff’s 26] and
                                                                                                                                    forgood  causeentrustment
                                                                                                                                        negligent  appearing, is
                                                                                                                                                              IThereby
                                                                                                                                                                 IS
                                                                 3   HEREBY ORDERED that the plaintiff's negligent-entrustment claim is DISMISSED with
                                                                     prejudice, each
                                                                     DISMISSED       sidePREJUDICE,
                                                                                  WITH    to bear its own
                                                                                                       the fees and
                                                                                                           parties to costs.
                                                                                                                      bear their own fees and costs.
                                                                 4
                                                                                DATED this _____ day of ___________ 2021
                                                                                                                      _________________________________
                                                                 5
                                                                                                                      U.S. District Judge Jennifer A. Dorsey
                                                                 6                                                    Dated: July 30, 2021
                                                                                                                ___________________________________
                                                                                                                U.S. DISTRICT JUDGE
                                                                 7

                                                                 8   Respectfully submitted by:

                                                                 9   ALVERSON TAYLOR & SANDERS

                                                                10
                                                                     ____________________________________
ALVERSON TAYLOR & SANDERS




                                                                11   J. BRUCE ALVERSON, ESQ.
                            6605 GRAND MONTECITO PKWY STE 200




                                                                     Nevada Bar No. 1339
                                                                12   KARIE N. WILSON, ESQ.
                                    LAS VEGAS, NV 89149




                                                                     Nevada Bar No. 7957
                                        (702) 384-7000




                                                                     6605 Grand Montecito Pkwy, Ste. 200
                                          LAWYERS




                                                                13
                                                                     Las Vegas, NV 89149
                                                                14   702-384-7000 Phone
                                                                     702-385-7000 Fax
                                                                15   Attorneys for Defendants
                                                                     k:\z-client\26490\pleadings\sao dismiss negligent entrustment.docx

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24
                                                                                                                                          3                  KNW 26490
